76 U.S. 611 (____)
9 Wall. 611
WORTHY
v.
THE COMMISSIONERS.
Supreme Court of United States.

*612 Mr. Boyce now moved to dismiss the writ for want of jurisdiction, on the ground that the plaintiff in error.
Mr. Scheffer, contra.
*613 The CHIEF JUSTICE delivered the opinion of the court.
It is manifest that this court has no jurisdiction of the present cause. There was no decision by the Supreme Court of North Carolina against the validity of any treaty or act of Congress, or authority exercised under the United States; nor in favor of the validity of a statute of, or authority exercised under a State, and alleged to be repugnant to the Constitution, treaties, or laws of the United States.
It is true that, in the brief of the counsel for the plaintiff, it is urged that the right of the plaintiff is protected by the 1st section of the 14th amendment; but this right does not appear to have been set up, or specially claimed in the State court; and this is essential to jurisdiction here.
We have no authority, therefore, to examine the question presented by the record; but must allow the motion of the defendants in error, and dismiss the cause for
WANT OF JURISDICTION.